Terral, J.,
delivered the opinion of the court.
Appellant, alleging that he had built a breakwater in the Yazoo river according to a contract for that purpose let to him by the board of supervisors at a bid of $900, and that said work had been completed in compliance with his contract, petitioned the board to appoint, under § 342, code of 1892, a committee of two from their body to inspect and accept said work. The board declined so to do, and hence this appeal.
Section 292, code of 1892, gives any one a right of suit against the county, who presents his claim to the board, arid it refuses the allowance of it; the suit to be constituted by an appeal to the circuit court from such refusal, or by an independent suit. Section 342 is for the security alone of the *470board, and does not affect the right of the person holding the claim. His right of suit is independent of that section. If a committee of the board is appointed, and reports an acceptance of the work, such report does not advance his remedy or confirm his right in any degree whatever. As to him, it is a useless proceeding ; and, by the express letter of the concluding clause, the acceptance' of the committee does not bind the board of supervisors.
We think the judgment of the circuit court is correct.

Affirmed.